Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                    October 15, 2014

The Court of Appeals hereby passes the following order:

A15A0341. JAWAD HAIDER v. ETHEL C. HAMILTON.

       This case began as a breach-of-contract action in magistrate court. After an
adverse ruling, defendant Jawad Haider appealed the magistrate court’s decision to
the state court. The state court also ruled in the plaintiff’s favor, and Haider then filed
this direct appeal. We, however, lack jurisdiction.
       Because the order at issue disposes of a de novo appeal from a magistrate court
decision, Haider was required to follow the discretionary appeal procedures to obtain
review before this Court. See OCGA § 5-6-35 (a) (11); Strachan v. Meritor
Mortgage Corp. East, 216 Ga. App. 82 (453 SE2d 119) (1995). His failure to do so
deprives us of jurisdiction over this appeal, which is hereby DISMISSED.

                                          Court of Appeals of the State of Georgia
                                                                               10/15/2014
                                                 Clerk’s Office, Atlanta,____________________
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.